Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statement (IDS) submitted on 11/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-29, 31-36, and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Shannon (U.S. Publication No. 20190221127) in view of McNair (U.S. Publication No. 20200073412).
Regarding claims 21, 33, and 39:
Shannon teaches:
A method comprising: determining an updated configuration for a vertiport, wherein the vertiport is associated with a current configuration indicative of a current number of parking pads and a current number of final approach and takeoff (FATO) pads for the vertiport, (The vertiport management platform may track aircraft in-route and outbound from vertiports (vehicle routing data), link those aircraft to passenger demands (user demand data), and dynamically assign aircraft, passengers, flight plans/routings, and vertiport take-off (desired number of FATO pads) and landing spots (pads) (desired number of parking pads) together. [0023]; here it also shows that the prediction consists of determining a desired number of FATO pads and a desired number of parking pads. Paragraph [0087] teaches a non-transitory computer-readable medium.)
in response to determining the updated configuration, providing instructions for updating the vertiport from the current configuration to the updated configuration, (("A vertiport management platform according to the various embodiments may use the knowledge of available flights and/or demand for flights and the knowledge of available vertiports at any given time and the capacities of those vertiports to perform various operations in support of aerial ODM, such as operations to maximize utilization of vertiports and/or flights, to create an efficient market for vertiports and/or flights, to enable seamless operations of vertiports and/or flights, to support a quality customer experience at vertiports and/or on flights, and to enable planning of future expansion of aerial ODM network capacity (e.g., placement of new vertiports, additions of aircraft, etc.)." [0024]; here it shows that the system can not only determine but also dynamically update its configuration in accordance with user demand and the availability of vertiports.))
Shannon teaches FATO pads and updating a configuration of a vertiport but doesn’t explicitly teach that it is done by changing a light pattern on the pads, however,
McNair teaches:
wherein at least one FATO pad of the current number of FATO pads is associated with a first lighting pattern and at least one parking pad of the current number of parking pads is associated with a second lighting pattern that is different than the first lighting pattern; (“the emission states of the emitters 114, as directed by the ground control system 190, can collectively convey an instruction set relative to a take-off or landing event to be executed by the aircraft 100. The instruction set can define, for example, a region 160 within the landing area 170 in which the aircraft 100 will execute a take-off or landing event. In a landing context, the instruction set can further indicate, for example, an orientation of the aircraft 100 within the region 160, a direction or location for passenger disembarkation or cargo unloading, combinations of the foregoing and/or the like. In a take-off context, the instruction set can further indicate, for example, a direction for initial flight heading, a direction or location for passenger embarkation or cargo loading, combinations of the foregoing and/or the like. In certain embodiments, the flight control system 180 of the aircraft 100, in conjunction with sensors on the aircraft 100, can detect the emission states and thereby derive the instruction set.” [0029]; here it shows that different pads can have different emitter states depending on the context of the situation.)
wherein updating the vertiport comprises changing at least one of: the first lighting pattern associated with the at least one FATO pad or the second lighting pattern associated with the at least one parking pad. (“the emission states of the emitters 114, as directed by the ground control system 190, can collectively convey an instruction set relative to a take-off or landing event to be executed by the aircraft 100. The instruction set can define, for example, a region 160 within the landing area 170 in which the aircraft 100 will execute a take-off or landing event. In a landing context, the instruction set can further indicate, for example, an orientation of the aircraft 100 within the region 160, a direction or location for passenger disembarkation or cargo unloading, combinations of the foregoing and/or the like. In a take-off context, the instruction set can further indicate, for example, a direction for initial flight heading, a direction or location for passenger embarkation or cargo loading, combinations of the foregoing and/or the like. In certain embodiments, the flight control system 180 of the aircraft 100, in conjunction with sensors on the aircraft 100, can detect the emission states and thereby derive the instruction set.” [0029]; here it shows that a lighting pattern can be updated on a landing/takeoff pad depending on if the pad will be used for parking, for example for passenger embarkation or cargo loading.)
Shannon and McNair are analogous art because they are in the same field of art, systems/methods for dynamic vertiport configuration. It would have been obvious to one of ordinary skill in the art, at the time of filing to modify the system of Shannon to include the features of McNair in order to update a lighting pattern of a FATO pad. The teaching suggestion/motivation to combine is that it would provide for a smoother operation of the vertiport due to effective conveyance of rules. 

Regarding claim 22:
Shannon in view of McNair teaches all of the limitations of claim 21.
McNair further teaches:
wherein changing at least one of: the first lighting pattern associated with the at least one FATO pad or the second lighting pattern associated with the at least one parking pad comprises: changing an illumination of one or more of a plurality of lighting devise to change at least one FATO pad or the at least one parking pad as represented on a ground surface. (“the emission states of the emitters 114, as directed by the ground control system 190, can collectively convey an instruction set relative to a take-off or landing event to be executed by the aircraft 100. The instruction set can define, for example, a region 160 within the landing area 170 in which the aircraft 100 will execute a take-off or landing event. In a landing context, the instruction set can further indicate, for example, an orientation of the aircraft 100 within the region 160, a direction or location for passenger disembarkation or cargo unloading, combinations of the foregoing and/or the like. In a take-off context, the instruction set can further indicate, for example, a direction for initial flight heading, a direction or location for passenger embarkation or cargo loading, combinations of the foregoing and/or the like. In certain embodiments, the flight control system 180 of the aircraft 100, in conjunction with sensors on the aircraft 100, can detect the emission states and thereby derive the instruction set.” [0084]) 
Shannon and McNair are analogous art because they are in the same field of art, systems/methods for dynamic vertiport configuration. It would have been obvious to one of ordinary skill in the art, at the time of filing to modify the system of Shannon to include the features of McNair in order to update a lighting pattern of a FATO pad. The teaching suggestion/motivation to combine is that it would provide for a smoother operation of the vertiport. 

Regarding claim 23:
Shannon in view of McNair teaches all of the limitations of claim 21.
McNair further teaches:
wherein changing at least one of: the first lighting pattern associated with the at least one FATO pad or the second lighting pattern associated with the at least one parking pad comprises: changing a color associated with the at least one FATO pad or the at least one parking pad. (“the ground control system 190 can establish a set of emission states for the emitters 114 and individually control the emitters 114 to produce emissions in correspondence to the emission states. The emission states can include a state in which no emission is produced, states in which, for example, light of a specific color, hue and/or brightness is produced, states in which light of a specific color, hue and/or brightness is configurably flashed (e.g., blinking states) and/or other states.” [0028])

Regarding claim 24:
Shannon in view of McNair teaches all of the limitations of claim 21.
McNair further teaches:
wherein the vertiport is associated with a plurality of lighting devices arranged to illuminate one or more patterns, wherein providing instructions for updating the vertiport from the current configuration to the updated configuration comprises: providing instructions for adjusting one or more of the plurality of lighting devices. (“the ground control system 190 can establish a set of emission states for the emitters 114 and individually control the emitters 114 to produce emissions in correspondence to the emission states. The emission states can include a state in which no emission is produced, states in which, for example, light of a specific color, hue and/or brightness is produced, states in which light of a specific color, hue and/or brightness is configurably flashed (e.g., blinking states) and/or other states.” [0028])

Regarding claim 25: 
Shannon in view of McNair teaches all of the limitations of claim 24.
McNair further teaches:
wherein the one or more patterns comprise at least one of: the first lighting pattern associated with the at least one FATO pad, the second lighting pattern associated with the at least one parking pad, or a third lighting pattern associated with a taxiway between the at least one FATO pad and the at least one parking pad. (“the emission states of the emitters 114, as directed by the ground control system 190, can collectively convey an instruction set relative to a take-off or landing event to be executed by the aircraft 100. The instruction set can define, for example, a region 160 within the landing area 170 in which the aircraft 100 will execute a take-off or landing event. In a landing context, the instruction set can further indicate, for example, an orientation of the aircraft 100 within the region 160, a direction or location for passenger disembarkation or cargo unloading, combinations of the foregoing and/or the like. In a take-off context, the instruction set can further indicate, for example, a direction for initial flight heading, a direction or location for passenger embarkation or cargo loading, combinations of the foregoing and/or the like. In certain embodiments, the flight control system 180 of the aircraft 100, in conjunction with sensors on the aircraft 100, can detect the emission states and thereby derive the instruction set.” [0084]; here it shows that different lighting patterns can be associated with takeoff and landing, as well as a region within the landing area in which the aircraft will execute a take-off or landing event (taxiway)) 

Regarding claim 26:
Shannon in view of McNair teaches all of the limitations of claim 25.
McNair further teaches:
wherein providing the instructions for updating the vertiport from the current configuration to the updated configuration, further comprises changing the third lighting pattern associated with the taxiway between the at least one FATO pad and the at least one parking pad. ()
(“the emission states of the emitters 114, as directed by the ground control system 190, can collectively convey an instruction set relative to a take-off or landing event to be executed by the aircraft 100. The instruction set can define, for example, a region 160 within the landing area 170 in which the aircraft 100 will execute a take-off or landing event. In a landing context, the instruction set can further indicate, for example, an orientation of the aircraft 100 within the region 160, a direction or location for passenger disembarkation or cargo unloading, combinations of the foregoing and/or the like. In a take-off context, the instruction set can further indicate, for example, a direction for initial flight heading, a direction or location for passenger embarkation or cargo loading, combinations of the foregoing and/or the like. In certain embodiments, the flight control system 180 of the aircraft 100, in conjunction with sensors on the aircraft 100, can detect the emission states and thereby derive the instruction set.” [0084]; here it shows that different lighting patterns can be associated and updated with takeoff and landing, as well as a region within the landing area in which the aircraft will execute a take-off or landing event (taxiway)) 

Regarding claim 27:
Shannon in view of McNair teaches all of the limitations of claim 21.
Shannon further teaches:
receiving data indicative of the current configuration of the vertiport, wherein the current configuration further comprises location for each of the current number of parking pads and a current location for each of the current number of FATO pads, wherein the updated configuration of the vertiport is determined based on the current configuration of the vertiport. (“The vertiport management platform may alleviate the capacity bottleneck associated with the limited number of vertiports and take-off and landing spots at those vertiports in a given area, thereby supporting aerial ODM adoption. The vertiport management platform may track aircraft in-route and outbound from vertiports, link those aircraft to passenger demands, and dynamically assign aircraft, passengers, flight plans/routings, and vertiport take-off and landing spots (pads) together.” [0028])

Regarding claim 28:
Shannon in view of McNair teaches all of the limitations of claim 27. 
McNair further teaches:
changing at least one of: the first lighting pattern associated with the at least one FATO pad or the second lighting pattern associated with the at least one parking pad based on the current configuration of the vertiport. (“the emission states of the emitters 114, as directed by the ground control system 190, can collectively convey an instruction set relative to a take-off or landing event to be executed by the aircraft 100. The instruction set can define, for example, a region 160 within the landing area 170 in which the aircraft 100 will execute a take-off or landing event. In a landing context, the instruction set can further indicate, for example, an orientation of the aircraft 100 within the region 160, a direction or location for passenger disembarkation or cargo unloading, combinations of the foregoing and/or the like. In a take-off context, the instruction set can further indicate, for example, a direction for initial flight heading, a direction or location for passenger embarkation or cargo loading, combinations of the foregoing and/or the like. In certain embodiments, the flight control system 180 of the aircraft 100, in conjunction with sensors on the aircraft 100, can detect the emission states and thereby derive the instruction set.” [0084]) 

Regarding claim 29:
Shannon in view of McNair teaches all of the limitations of claim 21.
Shannon further teaches:
comparing the updated configuration to a set of rules provided by aviation regulation, wherein the current configuration of the vertiport is updated responsive to the updated configuration being in compliance with the set of rules. (A vertiport management platform according to the various embodiments may receive inputs from passengers/customers, mobility service providers (e.g., aerial and aerial/road based ODM transportation network companies), VTOL fleet operators, government airspace controllers (e.g., U.S. Federal Aviation Administration (FAA), European Organization for the Safety of Air Navigation (Eurocontrol), etc.) that may define available flights and/or demand for flights. A vertiport management platform according to the various embodiments may use the knowledge of available flights and/or demand for flights and the knowledge of available vertiports at any given time and the capacities of those vertiports to perform various operations in support of aerial ODM, such as operations to maximize utilization of vertiports and/or flights, to create an efficient market for vertiports and/or flights, to enable seamless operations of vertiports and/or flights, to support a quality customer experience at vertiports and/or on flights, and to enable planning of future expansion of aerial ODM network capacity (e.g., placement of new vertiports, additions of aircraft, etc.)." [0024]; here it shows that an updated configuration is determined based on the desired number of parking pads and the desired number of FATO pads by tracking the available flights or the demand for flights based on aviation regulation.)

Regarding claim 31:
Shannon in view of McNair teaches all of the limitations of claim 21.
Shannon further teaches:
receiving vehicle routing data indicative of one or more incoming vehicles for the vertiport, wherein the updated configuration is determined based on the one or more incoming vehicles. (“The vertiport management platform may alleviate the capacity bottleneck associated with the limited number of vertiports and take-off and landing spots at those vertiports in a given area, thereby supporting aerial ODM adoption. The vertiport management platform may track aircraft in-route and outbound from vertiports, link those aircraft to passenger demands, and dynamically assign aircraft, passengers, flight plans/routings, and vertiport take-off and landing spots (pads) together.” [0028])

Regarding claim 32:
Shannon in view of McNair teaches all of the limitations of claim 32:
Shannon further teaches:
receiving data indicative of an amount of charge to be added to at least one of the one or more incoming vehicles, and wherein the updated configuration comprises a parking pad having a charging system for the at least one incoming vehicle. (“data related to operations at the vertiport, such as maintenance (e.g., pre-flight check completion/passage/failure, etc.), electric charging (e.g., charge state, time to complete charging, etc.), passenger loading (e.g., loading complete, in process, passenger arrived, etc.), and any other vertiport operation, may be gathered by one or more sensors or input devices (e.g., vertiport staff user input terminal, etc.) and be provided to the vertiport management platform and used by the vertiport management platform.” [0032]; “Vertiports may include electric charging equipment, such as electric charging charge points for one or more different electric charging services and/or one or more different aircraft configurations.” [0030])

Regarding claim 34:
Shannon in view of McNair teaches all of the limitations of claim 33.
Shannon further teaches:
wherein determining an updated configuration of the vertiport further comprises using a machine-learned model configured to output the updated configuration, wherein the machine-learned model was trained using a cost function representing one or more goals, the one or more goals including increasing passenger throughput. ("Such sensors may use machine learning and/or computer analysis (e.g., machine vision, etc.) to interpret the sensor data and inform the vertiport management platform of the status of aircraft at the vertiport and/or the status of ground operations at the vertiport." [0032]; here it shows that machine learning processes can be used to predict the vertiport usage. "The data from such sensors may be provided to the vertiport management platform and used by the vertiport management platform to track the status of aircraft on the ground at the vertiport and the status of occupied landing/takeoff spaces at the vertiports." [0032]; here it shows that the updated configuration can be output to the vertiport management platform. “The vertiport management platform may enable vertiport owners/operators to maximize throughput and fee collection in the operation of vertiports.” [0023])

Regarding claim 35:
Shannon in view of McNair teaches all of the limitations of claim 34.
Shannon further teaches:
wherein the one or more goals further comprises reducing energy usage of the vertiport. (“a vertiport management platform may enable vertiport owners/operators to minimize the operational complexity of vertiport operations by maintaining a capacity buffer based on historical data, consolidating arrivals and departures on a single dashboard, and enabling flight plans to be filed. This may avoid overbooking, enable efficient operation management/staffing, enable regulation compliance, and enable system wide arrival and departure reporting.” [0041])

Regarding claim 36:
Shannon in view of McNair teaches all of the limitations of claim 33.
McNair further teaches:
wherein the vertiport is associated with a plurality of lighting devices arranged to illuminate one or more patterns, wherein providing instructions for updating the vertiport from the current configuration to the updated configuration comprises: providing instructions for adjusting one or more of the plurality of lighting devices. . (“the ground control system 190 can establish a set of emission states for the emitters 114 and individually control the emitters 114 to produce emissions in correspondence to the emission states. The emission states can include a state in which no emission is produced, states in which, for example, light of a specific color, hue and/or brightness is produced, states in which light of a specific color, hue and/or brightness is configurably flashed (e.g., blinking states) and/or other states.” [0028])
Shannon and McNair are analogous art because they are in the same field of art, systems/methods for dynamic vertiport configuration. It would have been obvious to one of ordinary skill in the art, at the time of filing to modify the system of Shannon to include the features of McNair in order to update a lighting pattern of a FATO pad. The teaching suggestion/motivation to combine is that it would provide for a smoother operation of the vertiport. 

Regarding claim 40:
Shannon in view of McNair teaches all of the limitations of claim 39.
McNair further teaches:
Further comprising a plurality of lighting devices disposed relative to a ground surface of the vertiport, wherein providing instructions for updating the vertiport from the current configuration to the updated configuration comprises: providing instructions for adjusting one or more of the plurality of lighting devices. (“the ground control system 190 can establish a set of emission states for the emitters 114 and individually control the emitters 114 to produce emissions in correspondence to the emission states. The emission states can include a state in which no emission is produced, states in which, for example, light of a specific color, hue and/or brightness is produced, states in which light of a specific color, hue and/or brightness is configurably flashed (e.g., blinking states) and/or other states.” [0028])
Shannon and McNair are analogous art because they are in the same field of art, systems/methods for dynamic vertiport configuration. It would have been obvious to one of ordinary skill in the art, at the time of filing to modify the system of Shannon to include the features of McNair in order to update a lighting pattern of a FATO pad. The teaching suggestion/motivation to combine is that it would provide for a smoother operation of the vertiport. 

Allowable Subject Matter
Claims 30, 37, and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 4692959067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMAL A SHAH/Examiner, Art Unit 3664                                                                                                                                                                                                        
/Nicholas Kiswanto/Primary Examiner, Art Unit 3664